UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVE BOND,

                           Plaintiff,                              ORDER

             - against -                                      18 Civ. 9707 (PGG)

NATIONAL RAILROAD PASSENGER CORP.
d/b/a Amtrak,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference previously scheduled for January 17,

2020 is adjourned sine die.

Dated: New York, New York
       January 13, 2020
